—Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered March 3, 2000, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The jury’s verdict rejecting the affirmative defense of extreme *20emotional disturbance was based on legally sufficient evidence and was not against the weight of the evidence (see People v Casassa, 49 NY2d 668 [1980], cert denied 449 US 842 [1980]). There is no basis for disturbing the jury’s determinations concerning the evaluation of conflicting expert testimony. We note that the manner in which defendant committed the crime was inconsistent with a loss of self-control.
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Saxe, Ellerin, Lerner and Friedman, JJ.